Cornell, J.
In Henry v. Hinman, 21 Minn. 378, an order of the district court, granting a new trial on the ground that the evidence did not support the verdict, was reversed bjr this court because it did not appear from the case as settled, nor the certificate of the judge in allowing it, that it contained all the evidence which was given to the jury. The rule governing the court in such cases is there laid down in the following language: “Unless the case, either in the body of it or in the certificate of allowance, shows the whole of the evidence on the issue as to which it is objected that the evidence is not sufficient to sustain the verdict, the court will presume that there was other evidence sufficient to justify the finding.”
*463Although fully agreeing with the views expressed by the court below in the opinion it gave upon the decision of the motion for a new triiil, predicated upon the assumption that the testimony of witnesses Ferguson and Curtis was uncontradictod and unimpeached, and comprised all the evidence bearing upon that branch of the issue to which it related, yet, as we must look alone to the case as settled, and not to the- opinion, for the purpose of ascertaining wlmt the testimony was, in determining the question whether or not the verdict should be set aside as against the evidence, the doctrine of stare decisis compels a reversal of its order herein.
Order reversed.